Case 1:20-cv-03046-KAM-ST Document 7 Filed 10/21/20 Page 1 of 6 PageID #: 65



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
MARIA ESTHER REYES,

         Plaintiff,
                                              MEMORANDUM & ORDER
              -against-
                                              20-cv-3046 (KAM)(ST)
NEW YORK PRESBYTERIAN HOSPITAL; DR.
MANMEE K. MALIK MD; DR. JERRY                 NOT FOR PUBLICATION
CHANG; and DR. AKKAMMA RAVI MD,

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

            Pro se plaintiff Maria Esther Reyes filed this in

forma pauperis action under this court’s diversity jurisdiction

seeking damages against defendants for medical malpractice.

Plaintiff’s request to proceed in forma pauperis pursuant to 28

U.S.C. § 1915 is granted.      The action is dismissed for lack of

subject matter jurisdiction with leave to replead as set forth

below.

                                BACKGROUND

            According to the complaint, the truth of which is

assumed for the purposes of this Memorandum and Order, Plaintiff

seeks damages for the alleged medical malpractice of the

defendant doctors and New York Presbyterian Hospital in the

2017-2018 treatment of her breast cancer.         (ECF No. 1,

Complaint.)


                                     1
Case 1:20-cv-03046-KAM-ST Document 7 Filed 10/21/20 Page 2 of 6 PageID #: 66



                           STANDARD OF REVIEW

            Under 28 U.S. C. §1915(e)(2)(B), a district court

shall dismiss an in forma pauperis action where it is satisfied

that the action “(i) is frivolous or malicious; (ii) fails to

state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such

relief.”    To avoid dismissal, a complaint must plead “enough

facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).           A claim

will be considered plausible on its face “when the plaintiff

pleads factual content that allows the court to draw reasonable

inference that the defendant is liable for the misconduct

alleged.”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

            A court must construe a pro se litigant’s pleadings

liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007); Harris v.

Mills, 572 F.3d 66, 72 (2d Cir. 2009), and a pro se complaint

should not be dismissed without granting the plaintiff leave to

amend “at least once when a liberal reading of the complaint

gives any indication that a valid claim might be stated.”            Gomez

v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)

(internal quotation marks and citations omitted).          Nevertheless,

“a pro se plaintiff must still comply with the relevant rules of

procedural and substantive law, including establishing that the

court has subject matter jurisdiction over the action.”            Wilber

                                     2
Case 1:20-cv-03046-KAM-ST Document 7 Filed 10/21/20 Page 3 of 6 PageID #: 67



v. U.S. Postal Serv., No. 10-CV-3346 (ARR), 2010 WL 3036754, at

*1 (E.D.N.Y. Aug. 2, 2010) (internal quotation marks and

citations omitted).

                                DISCUSSION

           A plaintiff seeking to bring a lawsuit in federal

court must establish that the court has subject matter

jurisdiction over the action.       “[F]ailure of subject matter

jurisdiction is not waivable and may be raised at any time by a

party or by the court sua sponte.        If subject matter

jurisdiction is lacking, the action must be dismissed.”

Lyndonville Sav. Bank & Trust Co. v. Lussier, 211 F.3d 697, 700-

701 (2d Cir. 2000); see also Henderson ex rel. Henderson v.

Shinseki, 562 U.S. 428, 434 (2011) (“[F]ederal courts have an

independent obligation to ensure that they do not exceed the

scope of their jurisdiction, and therefore they must raise and

decide jurisdictional questions that the parties either overlook

or elect not to press.”).      Federal subject matter jurisdiction

is available only when a “federal question” is presented, 28

U.S.C. § 1331, or when the plaintiff and defendant are of

diverse citizenship and the amount in controversy exceeds

$75,000.00.   28 U.S.C. § 1332.      The party asserting jurisdiction

bears the burden of proof.      DiTolla v. Doral Dental IPA of N.Y.,

469 F.3d 271, 275 (2d Cir. 2006); White v. Abney, No. 17-CV-4286

(MKB), 2019 WL 1298452, at *2 (E.D.N.Y. Mar. 21, 2019) (the

                                     3
Case 1:20-cv-03046-KAM-ST Document 7 Filed 10/21/20 Page 4 of 6 PageID #: 68



party seeking to assert diversity jurisdiction under 28 U.S.C. §

1332 bears the burden of demonstrating that the grounds for

diversity exist “by a preponderance of the evidence”) (citations

omitted).

            According to the complaint, the basis for subject

matter jurisdiction is diversity of the parties.          (Compl. 4.)

It is axiomatic that, for diversity jurisdiction to be

available, all of the adverse parties in a suit must be

completely diverse with regard to citizenship.          See E.R. Squibb

& Sons, Inc. v. Accident & Cas. Ins. Co., 160 F.3d 925, 930 (2d

Cir. 1998); France v. Thermo Funding Co., LLC, No. 13 Civ.

712(SAS), 2013 WL 5996148, at *2 (S.D.N.Y. Nov. 12, 2013)

(“Federal jurisdiction may not be asserted on the basis of

diversity unless ‘the citizenship of each plaintiff is diverse

from the citizenship of each defendant.’”) (quoting Caterpillar

Inc. v. Lewis, 519 U.S. 61, 68 (1996)).         Plaintiff is a resident

of New York.    Although plaintiff has not provided any

information about the citizenship of the defendants (Compl. 4),

she provides New York mailing addresses for all four of the

defendants.    (Id. 2-3.)    Because plaintiff does not allege that

the parties are diverse, the court lacks diversity jurisdiction

over plaintiff’s claims.

            The court has considered whether it may exercise its

federal question jurisdiction over the claims in this complaint

                                     4
Case 1:20-cv-03046-KAM-ST Document 7 Filed 10/21/20 Page 5 of 6 PageID #: 69



and finds that it cannot. Plaintiff’s potential claims for

negligence and medical malpractice arise under state law, not

federal law.    See, e.g., Obunugafor v. Borchert, 01-CV-3125,

2001 WL 1255929, at *2 (S.D.N.Y. Oct. 19, 2001) (holding that

plaintiff’s claims for medical neglect and failure to diagnose

amounted to a claim of negligence or malpractice under state law

and did not raise a federal question).        Plaintiff has not

alleged that her medical care was covered under any federal

program or provision that would confer subject matter

jurisdiction over this action.       Even allowing the pro se

complaint a liberal reading, there is a total absence of facts

suggesting the existence of a “colorable federal claim.”            See

Chestnut v. Wells Fargo Bank, N.A., No. 1 l-CV-5369, 2012 WL

601785, at *3 (E.D.N.Y. Feb. 22, 2012).

                                CONCLUSION

           For the foregoing reasons, the complaint filed in

forma pauperis is dismissed without prejudice for lack of

subject matter jurisdiction.       Fed. R. Civ. P. 12(h)(3).

However, in light of plaintiff’s pro se status, the plaintiff

shall be afforded thirty days leave to file an Amended

Complaint.   The Amended Complaint shall be submitted to the

Court within thirty days of the date of this Order.           The Amended

Complaint shall completely replace, not supplement, the original

complaint.     No summons shall issue at this time and all further

                                     5
Case 1:20-cv-03046-KAM-ST Document 7 Filed 10/21/20 Page 6 of 6 PageID #: 70



proceedings are stayed for thirty days for Plaintiff to comply

with this Order. If the plaintiff fails to comply with this

Order within the time allowed, an order and judgment dismissing

this action without prejudice shall enter.

           Once submitted, the Amended Complaint will be reviewed

for compliance with this Order and for sufficiency under Fed. R.

Civ. P. 8, 12 and 28 U.S.C. § 1915(e)(2)(B).         The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

from this Order would not be taken in good faith and therefore

in forma pauperis status is denied for purpose of an appeal.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:   October 21, 2020
         Brooklyn, New York
                                                   /s/
                                         Kiyo A. Matsumoto
                                         United States District Judge




                                     6
